Citation Nr: 1824601	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-60 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1951 to January 1954.  It is additionally noted that he had additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) over the years.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states that he has bilateral hearing loss as a result of acoustic trauma to which he was exposed during service as well as while serving on periods of ACDUTRA and INACDUTRA.  He argues that the most recent VA examination, which included a negative nexus opinion, is inadequate.  The Board has reviewed the record and finds there are discrepancies in the rationale utilized by the VA examiner.  

The examiner based in negative opinion, in part, on a finding that there was no evidence of hearing loss until 2014.  Specifically, the examiner relied on a finding that audiometric testing in 1961 and 1981 showed normal hearing acuity.  The Board's review, however, shows that while an October 1961 audiogram shows normal hearing thresholds in all tested frequencies, testing in 1981, 1986, and 1990 show elevated decibel levels at 6000 hertz in each ear.  ("Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)).  As such, an additional examination is found to be warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran to undergo an audiometric examination to ascertain the current nature and etiology of his bilateral hearing loss.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that the hearing loss is related to service, including contentions of exposure to acoustic trauma in weapons qualifications during periods of ACDUTRA and INACDUTRA.  The clinical significance, if any, of the elevated decibel levels demonstrated at 6000 hertz in 1981, 1986, and 1991 should be discussed.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




